UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JABBAAR FAREED,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00130-JAB-1)


Submitted:   May 18, 2012                         Decided:   June 12, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabbaar Fareed, Appellant Pro Se.       Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jabbaar         Fareed   appeals         the   district    court’s    order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).                 We review a district court’s ruling

on a 18 U.S.C. § 3582(c)(2) motion for an abuse of discretion.

United States v. Stewart, 595 F.3d 197, 200 (4th Cir. 2010).                          We

affirm.

            In 2007, Fareed pleaded guilty, pursuant to a plea

agreement,       to   one    count     of    distribution     of   cocaine    base    in

violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 2006 &

Supp. 2011).          He was sentenced to 135 months’ imprisonment.                   In

2011,    the     district      court    reduced        Fareed’s    sentence   to     120

months’ imprisonment pursuant to 18 U.S.C. § 3582(c)(2).                              In

response to the instant motion, the district court found that it

could not further reduce Fareed’s sentence because the mandatory

minimum sentence at the time of his original sentencing was ten

years.

            The Fair Sentencing Act of 2010, Pub. L. No. 111-220

(“FSA”), reduced the mandatory minimum sentences applicable to

certain cocaine base offenses.                    If Fareed was sentenced under

the Fair Sentencing Act, his mandatory minimum sentence would be

five    years’    incarceration         and    the    Guidelines      amendment    could

reduce his advisory range below 120 months.                    However, Fareed was

originally sentenced before the enactment of the Fair Sentencing

                                              2
Act when the mandatory minimum was ten years’ incarceration.                     We

have previously held that the Fair Sentencing Act does not apply

retroactively       to   offenders    who,      like   Fareed,   were    sentenced

before its enactment.           United States v. Bullard, 645 F.3d 237,

248 (4th Cir.), cert. denied, 132 S. Ct. 356 (2011).                          Fareed

does not fall within the class of offenders who had “not yet

been   sentenced”        by   the   date   of    the   Fair   Sentencing      Act’s

enactment.      Thus, the Fair Sentencing Act’s revised mandatory

minimums do not apply to Fareed, and the district court properly

found that the Guidelines amendment could not further reduce

Fareed’s sentence because he had already been sentenced to the

statutory minimum.

           Accordingly, we affirm the district court’s order.                    We

dispense     with    oral     argument     because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                           3